                                                                              FILED
                                                                      U.S. DISTRICT COURi
                 IN THE UNITED STATES DISTRICT COURT
                                                                         AUCL!STy\ DiV.
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                             DUBLIN DIVISION
                                                                      2018 OCT 12 PM 3:57

                                                                     CLERK.
MITCHELL LUDY,                                                           SO. O S      GA.


     Plaintiff,

     V.                                           CV 316-065


DEANNE MORRIS, Health Service
Administrator; CHERIE PRICE,
Deputy Warden; WESLEY O'NEAL,
Unit Manager; and JESSICA BYRD,
Correctional Officer,

     Defendants.




                                   ORDER




     Before   the   Court   is Defendants'       Partial Objection to              the

United States     Magistrate      Judge's     Order   (doc.    no.    109),    which

granted in part Plaintiff's motions to compel.                 For the reasons

stated below, the Court SUSTAINS IN PART and OVERRULES IN PART the

Partial Objection (doc. no. 113).             The Court need not rehash the

document   requests   at    issue.     Defendants'      objections,       and      the

Magistrate Judge's rulings.         Familiarity is presumed.



A.   GRIEVANCES;    DOCUMENT REQUEST NUMBERS 1 AND 13


     The   Magistrate     Judge    ordered     Defendants      to     produce      any

additional    documents     "related     to    the    filing     of     grievances

mentioning or relating to Plaintiff's respiratory health, assisted
living   profile,    CPAP    container     or    machine,    and     prescribed

breathing treatments . . .              (Doc. No. 109, at 6.)         In their

objection. Defendants assure the Court they have produced all

responsive documents known to exist and argue it would be unduly

burdensome to conduct an exhaustive search of eveiy potential

location of additional documents, such as an electronic search of

all employee email accounts            within the Georgia Department of

Corrections (^^GDOC").      (Doc. No. 113, at 5-6.)

     Given the nature of this case, it would undoubtedly be unduly

burdensome for the GDOC to conduct a search of its entire email


database.    At the same time, however, parties are required in this

electronic age to conduct reasonable and proportional searches for

electronic discovery.       If not already completed. Defendants need

only make a simple inquiry of Defendants and grievance coordinators

at Johnson State Prison to ensure such custodians have no emails


or   other    electronic     information        concerning     the     relevant

grievances.    Accordingly, the Court SUSTAINS IN PART Defendants'

objection to the extent the Magistrate Judge's ruling could be

construed to require any additional efforts.^



^  Defendants represent that they have "provided Plaintiff with
copies of his grievance history as well as his grievances" during
the relevant time period.    (Doc. No. 113, at 5.)      With this
representation,     the   Court   is    satisfied   that     Defendants   have
produced    all relevant hard copies responsive to Plaintiff's
requests    concerning grievances.   To the extent that Plaintiff
believes   there are hard copies related to his grievances that have
not been    produced, he must request the documents of Defendants
B.     INSTITUTIONAL FILE:       REQUEST NUMBER 5

       The Magistrate Judge ordered the production of "any documents

or notes relating to Plaintiff's respiratory health, assisted

living    profile,     CPAP   container       or    machine,     and    prescribed

breathing treatment" in Plaintiff's institutional file.                     (Doc. No.

109, at 9.)    Defendants request narrowing the scope further to any

such documents "in Plaintiff's institutional file between October

28, 2015, and August 15, 2016 (the date Plaintiff filed his

Complaint)."      (Doc. No. 113, at 6-7.)           Certainly, the production

should be limited to only those responsive documents found within

Plaintiff's    institutional        file,     since     the   original      document

request propounded by Plaintiff is so limited.                 However, the time

proffered by Defendants is too narrow.

       Relevant   to    Plaintiff's    claims      is   his   medical       condition

within a reasonable period of time before and after the alleged

occurrences.        Defendants     argue    it is     unreasonable      to require

production of Plaintiff's institutional file for a longer time

period    because      Plaintiff    has     been    incarcerated       at    several

different GDOC facilities over the past eleven years.                  (Id. at 6.)

Just   three   pages    later,     however.    Defendants      explain       that   an

inmate's entire      institutional file       travels     with him or her       when


transferred to another facility.            (Id. at 9.)        In any event, the



with must greater specificity as to the type of document and/or
location of the document.
relevance of documents related to the medical condition at issue

in this case outweigh the burden upon Defendants in gathering and

reviewing   Plaintiff's    institutional      file    for     such      documents.

Accordingly,    Defendants    shall     produce      all     documents      within

Plaintiff's institutional file concerning the relevant medical

conditions.    Consequently, the Court OVERRULES this objection.

C.   ASTHMA ATTACK DOCUMENTS:     DOCUMENT REQUEST NUMBER 8

     The Court granted Plaintiff's request as originally stated

and ordered production of any documents concerning Plaintiff's

asthma attacks during the period of April 2014 to June 2016.                 (Doc.

No. 109, at 11.)      In their objection. Defendants explain they

already   produced   all   responsive    documents         known   to    exist   by

production of Plaintiff's grievances and medical records.                   (Doc.

No. 113, at 8.)   Defendants point out it would be unduly burdensome

to conduct an exhaustive search of every potential location of

additional documents, such as an electronic search of all employee

email accounts within the GDOC.       (Id.)

     As previously explained in connection with document request

numbers one and thirteen (regarding grievances), the Court is

satisfied that the production of grievance and medical records

covers all hard copies of documents relevant to his request unless

or until Plaintiff can provide greater specificity as to the type

of hard-copy documents or the location of such documents that would

also be responsive.   Nevertheless, the Court will require a simple
inquiry made of Defendants to ensure they have no emails or other

electronic     information   concerning     Plaintiff's    asthma   attacks.

Such an inquiry should also be made to the medical unit at JSP.

Accordingly,      the   Court     only   SUSTAINS   IN    PART   Defendants'

objection.

D.   AIR QUALITY:       REQUEST NUMBER 9

     Plaintiff     sought    all   documents    concerning    the   smell   of

tobacco and marijuana written by correctional officers in the dorm

logs between April 2014 and June 2016.               The Magistrate Judge

ordered Defendants to produce all documents concerning "inmate

complaints of poor air quality because of tobacco or marijuana

smoke after Plaintiff's removal from assisted living" on October

28, 2015.      (Doc. No. 109, at 12.)

     Defendants contend they have no means to conduct electronic

word searches for responsive documents.          Instead, compliance would

require   "a    detailed    and    individual   search   of   all   hard    and

electronically stored grievances and institutional files of all

inmates," and "gathering and production of thousands of pages of

dorm logs."      (Doc. No. 113, at 10.)         Defendants need not review

every line of every institutional file and log book to find every

mention of complaints regarding air quality.             At the same time,

however. Defendants cannot shirk their discovery obligations by

merely pointing to worst case scenarios.
      The Court hereby SUSTAINS IN PART the objection and relieves

Defendants from the extraordinary efforts they identify.                 Instead,

Defendants shall make a reasonable inquiry of supervising officers

at   Johnson    State    Prison   to    determine      whether   there    is   any

recollection of documented complaints concerning poor air quality

due to marijuana and tobacco smoke between October 28, 2015, and

Plaintiff's transfer to Calhoun State Prison lodged by Plaintiff

or other inmates housed in the same unit as Plaintiff.                    To the

extent there     is    recollection of such complaints, sufficiently

detailed to offer reasonable assistance in finding documentation.

Defendants     shall    conduct   a   reasonable      search   and   produce   any

responsive documents identified.           In addition. Defendants shall

inquire whether these supervising officers possess any electronic

information such as e-mails that concern any such complaints.

E.    EMPLOYEE FILES:      REQUEST NUMBER 12


      Plaintiff sought all employee personnel files for all named

Defendants.      The Magistrate Judge narrowed the request to only

documents      within     Defendants'      personnel       files      concerning

Plaintiff's specific allegations of wrongdoing.                (Doc. No. 109, at

13   ("only as    to    documents     relating   to    [Plaintiff's]     specific

allegations against Defendants").)          Defendants construe the order

as requiring a broader scope of production (doc. no. 113, at 11);

it does not.     Accordingly, the Court OVERRULES this objection.
                               CONCLUSION


       For the reasons set forth above, the Court SUSTAINS IN PART

and OVERRULES IN PART Defendants' Partial Objection (doc. no. 113)

to the Magistrate Judge's Order of September 11, 2018.              IT IS

ORDERED   that   Defendants   shall   supplement   their    production   by

November 2, 2018, with any additional documents responsive to

Plaintiff's Requests Numbers 1, 5, 8, 9, 12 & 13 in accordance

with this Order.


       ORDER ENTERED at Augusta, Georgia, this             day of October,

2018




                                        UNITED STATES DISTRICT JUDGE
